Citation Nr: 9935568	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for a right leg disability characterized as shin 
splints.  

2.  Entitlement to an original evaluation greater than 10 
percent for a left leg disability characterized as shin 
splints.

3.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a herpes disability.

4.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a sinusitis disability.

5.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a hypertension disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating action of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), where service connection for a 
bilateral leg disability was established, but evaluated as 
noncompensable.  Entitlement to service connection for 
herpes, sinusitis, and hypertension were also denied in that 
decision.  The veteran indicated his disagreement with the 
rating action, and this appeal ensued.  His leg disorders 
were then each evaluated as 10 percent disabling in a March 
1998 rating action.  Service connection was subsequently 
established for herpes, sinusitis, and hypertension disorders 
in a March 1998 rating action, which were evaluated as 
noncompensable by the RO.  

We note that the veteran requested a local hearing on his VA 
Form 9 dated June 1997, and that the hearing was conducted in 
October 1997.  He subsequently indicated that he desired a 
travel board hearing before a Member of the Board sitting in 
St. Petersburg, Florida, in April 1998.  However, we also 
must point out that the veteran indicated, in a May 1998 
communication, that he did not desire a hearing of any kind.  
We find that the veteran effectively withdrew his earlier 
hearing request, and that no further action on this question 
is warranted.  


FINDINGS OF FACT

1.  All necessary evidence required for an equitable 
disposition of the veteran's claims has been developed.  

2.  The veteran's right shin splint disability is manifested 
primarily by pain and swelling, with resulting slight 
functional impairment.

3.  The veteran's left shin splint disability is manifested 
primarily by pain and swelling, with resulting slight 
functional impairment.

4.  The veteran's herpes disability is manifested primarily 
by exfoliation, exudation or itching on a nonexposed surface 
or small area.

5.  The veteran's sinusitis disability is manifested by 
between three and six non-incapacitating episodes of 
sinusitis per year.  

6.  The veteran's hypertension disability is manifested 
primarily by mild arterial hypertension, diastolic readings 
above 100 are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a 
right leg disability are not met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, Diagnostic Code 5262 
(1999); De Luna v. Brown, 8 Vet. App. 202, 206 (1995).

2.  The criteria for a rating greater than 10 percent for a 
left leg disability are not met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4, Diagnostic Code 5262 (1999); 
De Luna v. Brown, 8 Vet. App. 202, 206 (1995).

3.  The criteria for a compensable rating (greater than zero 
percent) for a herpes disability are not met.  38 U.S.C. 
§ 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, Diagnostic Code 7806.  

4.  The criteria for a 10 percent rating for a sinusitis 
disability are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, Diagnostic Code 6513 (1999)

5.  The criteria for a compensable rating (greater than zero 
percent) for a hypertension disability are not met.  
38 U.S.C. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
Diagnostic Code 7101 (1997), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an original evaluation greater than 10 
percent for leg disabilities characterized as shin splints of 
the right and left leg.

Initially, the Board finds that the veteran's claim that 
increased evaluations are appropriate for his leg 
disabilities is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case. 

The veteran established service connection for a bilateral 
shin splint disability in a rating action dated March 1997.  
The RO initially assigned a noncompensable evaluation.  That 
decision noted that the veteran was first diagnosed with 
bilateral shin splints during service.  The veteran disagreed 
with the evaluation, and 10 percent evaluations were assigned 
for each of his disabilities in a rating action dated March 
1998.  The RO noted that the veteran's shin splints 
disabilities were rated by analogy under Diagnostic Code 
5262, which contemplates impairment of the tibia and fibula.  
Those two 10 percent evaluations have remained in effect to 
date.  

The severity of a shin splint or leg impairment disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999) (hereinafter Schedule).  These 
criteria are based on the average impairment of earning 
capacity, 38 U.S.C. § 1155 (West 1991 & Supp. 1999), and 
utilize separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace, is evaluated as 40 
percent disabling.  

In addition, Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritic disabilities 
due to trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

The veteran's Service Medical Records, (SMRs) reveal that he 
was assessed in February 1993 with a right ankle sprain, was 
seen in March 1993 for bilateral knee pain, was assessed in 
April 1993 with bilateral shin splints and foot pain, and 
again in June 1993 with right foot pain secondary to trauma, 
and shin splints.  A July 1993 record shows that he was seen 
for foot pain, and an August 1993 record shows that he was 
assessed with shin splints and a right ankle sprain.  A 
February 1994 record shows that the veteran reported a sharp 
pain in his right ankle whenever he walked, and that the 
assessment was that of a "normal exam".  

An undated record shows that the veteran's left tibia was 
tender.  The report of a radiographic consultation dated 
August 1995 shows that no fractures of the veteran's left 
tibia and fibula were seen.  

Records dated September 1995, February 1996, and March 1996 
show that the veteran was assessed with shin splints.

The report of the veteran's March 1997 VA rating examination 
reveals that the veteran complained of recurrent shin splints 
for several years duration after running approximately one 
half mile, and that he noted some "swelling" over the 
lateral portion of the dorsal aspect of the feet.  On 
physical examination, the examiner noted that there was 
approximately 1 to 11/2 inch diameter area of soft tissue 
swelling over the lateral aspect of the feet, bilateral.  The 
diagnosis was recurrent shin splints.  A radiological report 
dated September 1997 shows that multiple views of the tibia 
and fibula showed that no acute abnormalities were 
identified.  A ambulatory note also dated in September 1997 
reveals that the veteran was seen for complaints of bilateral 
ankle and foot pain.  The assessment was chronic pain of the 
lower extremities.

The veteran testified at his personal hearing dated October 
1997 that, in essence, his feet began to swell after standing 
for long periods of time, and that his legs were painful 
after running.  

A medical certificate dated November 1997 shows that the 
veteran was seen for "leg pain".  

The medical evidence does not show that there is moderate 
knee or ankle disability, so that greater ratings for 
impairment of the tibia or fibula under Diagnostic Code 5262 
are warranted.  We note that the radiographic examination 
dated September 1997 showed that no acute abnormalities were 
identified.  Although the veteran has complained of pain in 
association with his disabilities, the medical evidence 
simply does not show that a moderate disability is present.  
It shows only that the veteran manifests swelling at his 
ankles, and subjectively complains of leg pain.  His 
diagnoses and assessments include recurrent shin splints and 
chronic pain of the lower extremities.  However, we must 
point out that no objective findings of a moderate disability 
are shown by the evidence of record.  Thus, we find that the 
veteran's right and left shin splint disabilities most 
closely approximate a slight, rather than a moderate 
disability, and that the veteran's claims for a greater 
evaluation must be denied.  

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).  We note in this regard that the veteran has 
not alleged that his disabilities are productive of 
additional periods of "flare-ups" in addition to the 
painful shin splints and swelling that were considered above 
to most closely approximate a 10 percent disability.  
Additionally, the medical evidence does not show that any 
such additional disability is present.  We therefore 
determine that no further action with respect to this issue 
is warranted.  

In summary, the evidence does not show that evaluations 
greater than 10 percent for disabilities of the right and 
left legs are warranted, and the veteran's claims must 
therefore be denied.  


II.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a herpes disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his herpes disability 
is well grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1999).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp 1999), has been satisfied in this case. 

The veteran's initial claim for service connection for a 
herpes disability was denied in March 1997.  Service 
connection was subsequently established in a rating action 
dated March 1998, and the RO assigned a noncompensable 
evaluation.  That decision noted that the veteran was first 
diagnosed with herpes during service.  The veteran disagreed 
with the evaluation, and this appeal ensued. 

The severity of a herpes disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  38 C.F.R. Part 4 
(1999).  Unlisted conditions are also rated by analogy under 
38 C.F.R. § 4.20 (1999).  

The veteran's herpes disability was determined to be 
noncompensable under Diagnostic Code 7806, which evaluates 
eczema disabilities that are productive of slight, if any, 
exfoliation, exudation or itching; if on a nonexposed surface 
or small area, as noncompensable.  A greater rating is 
contemplated by a disability productive of exfoliation, 
exudation, or itching on an exposed area, which is evaluated 
as 10 percent disabling.  A 30 percent evaluation is assigned 
for a disability productive of constant exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, and a disability productive of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or one that is exceptionally repugnant, is 
evaluated as 50 percent disabling.

The veteran's SMRs reveal that the veteran was treated for 
penile discharge with burning of two days duration in a July 
1994 medical record, and was assessed, in a January 1995 
record, with an "STD".  A January 1995 treatment record 
shows that he was assessed with herpes, type II.  A January 
1995 laboratory report shows that a herpes simplex culture 
was positive.  A January 1996 medical record shows that the 
veteran was assessed with an "STD".  

The March 1997 VAME shows that the veteran had a history of a 
herpes  simplex II, "involving genitalia", but that it was 
not found on current examination.  The examiner also found 
that the veteran provided a history of recurring penile 
discharge, but with no definite diagnosis given.  A private 
medical record, dated June 1997, shows that the veteran was 
provided a diagnosis of "possible herpes".  

In his hearing testimony, dated October 1997, the veteran 
avers, in essence, that he manifests repeated outbreaks of 
his herpes disability.  

However, we must point out that for a greater evaluation to 
be assigned, the medical evidence must show that there is 
exfoliation, exudation, or itching on an exposed area, or 
that a disability productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or one that is exceptionally repugnant, is 
shown.  No such evidence has been presented in this case.  We 
note that the examiner of the veteran's March 1997 
examination noted that although the veteran had a history of 
herpes simplex II involving genitalia, that none was found on 
examination.  The evidence also does not show that systemic 
or nervous manifestations are present, or that his disability 
is exceptionally repugnant.  

Thus, as the medical evidence does not show that a greater 
evaluation is warranted, the claim for an increased 
evaluation for a herpes disability is denied.  


III.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a sinusitis disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is warranted for his sinusitis 
disability is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case. 

The veteran's initial claim for service connection for a 
sinusitis disability was denied in March 1997.  Service 
connection was subsequently established in a rating action 
dated March 1998, and the RO assigned a noncompensable 
evaluation.  That decision noted that the veteran was first 
treated for sinusitis during service.  The veteran disagreed 
with the evaluation, and this appeal ensued. 

The severity of a sinusitis disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

The veteran's sinusitis disability is evaluated under 
Diagnostic Code 6513, which contemplates chronic maxillary 
sinusitis.  The general rating formula for sinusitis provides 
that a sinusitis disability that is detected by x-ray only is 
evaluated as zero percent disabling (noncompensable), and 
that a disability productive of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is considered 10 percent disabling.  A disability 
productive of three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is considered to be 
30 percent disabling.  Finally, a disability following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries is considered to be 50 percent disabling.  

An incapacitating episode is defined in the Schedule as one 
that requires bed rest and treatment by a physician.  

The veteran's SMRs show that he complained of sinusitis on 
multiple occasions.  He was assessed with seasonal allergic 
rhinitis in a September 1994 record.  He complained of sinus 
headache, "runny nose" and "ear itch".  Under the plan 
section of the report, it is noted that the veteran was 
prescribed Seldane, Benadryl, and Choraseptic Spray.  

A record dated August 22, 1995 shows that he complained of a 
headache, sinus pressure, nasal congestion and a "runny 
nose".  He was assessed with acute sinusitis, and the 
examiner noted that his sinus tenderness was more maxillary 
than frontal, and prescribed Erythromycin, four times daily 
for 10 days.  

A record dated August 25, 1995 shows that the veteran 
complained that the medication prescribed was not resolving 
his symptoms.  He was assessed with resolving sinusitis and 
that SAR [seasonal allergic rhinitis] was suspected.  The 
examiner indicated that he was to continue "E-Mycin".  

A September 1995 medical record shows that the veteran 
complained of rhinitis, headache, and sinus pressure, and was 
assessed with acute sinusitis (persistent), and was 
prescribed tetracycline four times a day for 10 days.  

The report of the veteran's March 1997 VA medical examination 
(VAME) reveals that he was diagnosed with a history 
suggestive of both vasomotor rhinitis and some superimposed 
episodes of sinusitis.  On physical examination, his head, 
face and neck, as well as his nose, sinuses, mouth and 
throat, were evaluated as normal.  

The veteran testified at his personal hearing dated October 
1997, in essence, that he manifests repeated sinus 
infections, particularly in conjunction with seasonal or 
weather changes.  

A private medical record dated March 1998 reflects an 
assessment of allergic rhinitis, and an April 1998 private 
treatment record shows that the veteran was assessed with 
sinus congestion, and although the handwriting in that record 
is largely illegible, it reflects that the veteran was 
apparently prescribed an antibiotic for seven days.  

The veteran's SMRs show that his disability is productive of 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, so that a 10 percent rating is 
warranted.  However, we must point out that a greater 
evaluation is not warranted, as the evidence does not show 
that more than six non-incapacitating episodes are 
manifested, or that the veteran experienced any 
incapacitating episodes requiring antibiotic treatment for 
four to six weeks.  Therefore, we find that the veteran's 
disability most closely approximates the criteria required 
for the assignment of a 10 percent evaluation.


IV.  Entitlement to an original compensable evaluation 
(greater than zero percent) for a hypertension disability.

Initially, the Board finds that the veteran's claim that an 
evaluation greater than zero percent is warranted for his 
hypertension disability is well grounded under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999).  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been sought by VA or associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp 1999), has been 
satisfied in this case. 

The veteran's initial claim for service connection for a 
hypertension disability was denied in March 1997.  Service 
connection was subsequently established in a rating action 
dated March 1998, and the RO assigned a noncompensable 
evaluation.  That decision noted that elevated blood pressure 
readings were first documented during the veteran's active 
service, and that the veteran was subsequently diagnosed with 
hypertension in a 1997 VAME.  The veteran disagreed with the 
zero percent evaluation, and this appeal ensued. 

The severity of a hypertension disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

The Board notes that the regulations governing diseases of 
the arteries and veins were changed effective, January 1998, 
and that the veteran's claim must be addressed under both 
sets of regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute).

Prior to January 12, 1998, hypertension was evaluated by 
criteria under Diagnostic Code 7101, 38 C.F.R. § 4.110 
(1997), which provided that a 10 percent evaluation was 
assigned when readings reflected a diastolic pressure of 
predominately 100 or more, or when continuous medication be 
required in order to control a hypertension disability.  A 
diastolic pressure of predominately 110 or more with definite 
symptoms warranted a 20 percent evaluation, a diastolic 
pressure of predominately 120 or more with moderately severe 
symptoms warranted a 40 percent evaluation, and a diastolic 
pressure of predominately 130 or more with severe symptoms 
contemplated a 60 percent evaluation.  

The criteria in effect since January 12, 1998, provide that a 
10 percent evaluation will be assigned when diastolic 
pressure is predominately 100 or more, or when continuous 
medication is required for control, or when systolic pressure 
is predominately 160 or more.  A diastolic pressure of 
predominately 110 or more, or a systolic pressure of 
predominately 200 or more warrants a 20 percent evaluation; a 
diastolic pressure of predominately 120 or more warrants a 40 
percent evaluation; while diastolic pressure of predominately 
130 or more contemplates a 60 percent evaluation.

As indicated above, the veteran's SMRs do not reflect a 
diagnosis or assessment of hypertension.  The report of his 
March 1997 VAME shows that he was diagnosed with borderline 
hypertension, and that the examiner noted that "Definite 
diagnosis of hypertension cannot be assigned on [the] basis 
of isolated elevated blood pressure readings at time of this 
examination, but would have to be borne out through 
subsequent serial examinations."  

The veteran testified at his personal hearing dated October 
1997, in essence, that he believed that he manifested 
hypertension during his service, and that service connection 
was appropriate.   

A heart and hypertension VAME dated October 1997 reflects a 
diagnoses of mild arterial hypertension, and shows that the 
examiner noted that there was no evidence of end organ 
damage.  The examiner noted numerous blood pressure readings.  
While sitting: 134/90, 136/88, 132/82, and 126/86; 
standing:144/90, 143/94, and 140/92; and supine: 129/82 and 
131/79.  The examiner recommended that the veteran be 
followed closely, and that he partake of a low salt and low 
fat diet.  The examiner also noted that the veteran's blood 
pressure readings were within normal limits within 50 percent 
of the time, and that the majority of the readings reflected 
mild systolic and diastolic hypertension on standing up.   

The medical evidence does not show that the veteran's 
diastolic pressure is predominately 100 or more, that 
continuous medication is required for control, or that 
systolic pressure is predominately 160 or more, so that a 10 
percent rating would be warranted under either the 
regulations in effect prior or subsequent to January 1998.  
It similarly does not show greater diastolic or systolic 
pressure readings so that evaluations greater than 10 percent 
are warranted.  We note that the examiner of the veteran's 
October 1997 VAME found that the majority of the veteran's 
blood pressure readings taken while standing up reflected 
mild systolic and diastolic hypertension, however, we must 
also point out that the diastolic readings, while elevated, 
were all below 100, and that the Schedule does not 
contemplate a compensable disability for these values where 
the hypertensive disability is an unmedicated one.  


	
ORDER

Entitlement to an original evaluation greater than 10 percent 
for a right leg disability characterized as shin splints is 
denied.  


Entitlement to an original evaluation greater than 10 percent 
for a left leg disability characterized as shin splints is 
denied.

Entitlement to an original compensable evaluation (greater 
than zero percent) for a herpes disability is denied.

Entitlement to a 10 percent evaluation for a sinusitis 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

Entitlement to an original compensable evaluation (greater 
than zero percent) for a hypertension disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
  Herpes is defined as "An inflammatory skin disease caused by herpesvirus; an eruption of groups of deep-
seated vesicles on erythematous bases."  STEDMAN'S MEDICAL DICTIONARY, 26th Edition, Williams & 
Wilkins, Baltimore.  

